Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s response of 03/10/2021. Claims 9-13, and 17-18 are pending and rejected.  Claims 1-8 and 14-16 are cancelled.  

Priority
	Applicant’s claim of priority as a national stage 371 application of application of PCT/EP2016/075879 filed 10/27/2016 which claims priority to application DE1020152220079 filed 11/09/2015 in the Germany is acknowledged.

Claim Objections
	Claims 9-13, and 17-18 are objected to because of the following informalities: Applicant has used the language “hard” region in his claims in contrast to rigid region in his specification.  While roughly synonymous, applicant should use the same language unless he has a specific reason for differentiating the terms such as a slightly different meaning.  If so, he should identify in his specification where the term is used differently.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

	Claim(s) 9 and 17-18 is/are rejected under 35 U.S.C. 103 as being patentable over Erhard (DE102014203219A) in view of Matsubara et al. (US5807209) wherein Erhard teaches:
(re: cl 14) A method for operating an electrohydraulic transmission clutch (#8; p2¶3) of a motor vehicle, comprising:
setting a hydraulic pressure for a clutch operation, by way of a regulating device of a controller as a function of a clutch signal (P3 ¶2-3- controller  #3 controls the pressure which actuates the clutch) and, (P3 ¶2-3-#3 controls the pressure which actuates the clutch), 
moving a disengagement element of the transmission clutch through a soft region into a rigid region -after a rigid point, or vice versa (P3 3rd ¶ from bottom; P2 last ¶-p3 last ¶-clutched moved into location of partial grip),
wherein, as a function of the clutch signal, the regulating device generates a preliminary target value signal for the pressure (P2 ¶5-target voltage established which correlates to pressure), 
and a time derivative of the preliminary target value signal is generated as a movement signal (P5 ¶2-5-bias voltage and associated curves adjusted as a function of movement signal) , pilot control generates a pilot control signal as a function of the movement signal (p4 ¶Bottom –p5 ¶2 –adjusts voltage to adjust voltage and setpoint), 
and the preliminary target value signal and the pilot control signal are combined to give a final actuating value signal for the pressure (p4 ¶Bottom-p5 ¶2-bias voltage plus pilot voltage combined; p6 Bottom ¶-adjusts curves from pressure signals) as a control signal at a signal output to compensate for a pressure difference between the soft region and a hard region
(P2 ¶5-adjusts the entire pressure voltage curve by adding a pilot or biasing voltage).
Erhard suggests: 

bottom p6 pre control below setpoint pre-control -A pre-control setpoint is adjustable below which prilot control is inactive).
Matsubara et al. teaches what Erhard suggests but might not explicitly teach of: 
wherein the pilot control is active only in the soft region (c13L10-36 –controls the pilot pressure in the slip region above a lower pressure threshold and below an upper pressure threshold which proximately corresponds with the soft region, and drops control in full engagement or full release-“The amount of slip of the lock-up clutch 24 is controlled by controlling the pilot pressure clutch 24 is controlled by controlling the pilot pressure P.sub.SLU between the threshold level .beta. and the highest level indicated above. Namely, the lock-up clutch control valve 100 is adapted to change the pressures P.sub.on and P.sub.off in the engaging and releasing oil chambers 118, 116 of the torque converter 12, according to the pilot pressure P.sub.SLU received from the linear solenoid valve SLU, as indicated in the graph of FIG. 7, so that the engaging torque and the resulting slip amount of the lock-up clutch 24 are controlled according to the pressure clutch 24 are controlled according to the pressure difference P.sub.on -P.sub.off, which is referred to as the "engaging pressure” of the lock-up clutch pressure” of the lock-up clutch 24.”).
	It would have been obvious at the effective time of the invention for Erhard to have the pilot control active only in the soft region as the moderating of slip is not needed during lockup or full release as taught by Matsubara et al..

Erhard teaches: 


(Re: cl 18) wherein the controller is coupled to an electric actuator for setting the hydraulic pressure for moving a disengagement element of the transmission clutch. (control unit #2 fig1 coupled to motor #15 which pushes the actuation mechanism #3 via worm drive to push master cylinder #4; p3 6th paragraph from bottom and 2nd paragraph from bottom; p4 11th paragraph” ).

	Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being patentable over Erhard (DE102014203219A) in view of Matsubara et al. (US5807209) in further view of Esterby et al. (US 6647332) wherein Erhard in view of Matsubara et al. teaches the elements previously discussed and Esterby et al. teaches what Erhard lacks of :
(re: cl 10) wherein, by way of the pilot control, the movement signal is scaled with a pilot control factor  (c4 L 17-34-setting coefficients) and the pilot control factor is set as a function of at least one operating variable of the motor vehicle (c2L24-32
-temp/viscosity,c4 L33-37-pressure sensor sending pressure to the controller for closed loop control, c4L38-44-pedal position used in signaling controller to make pressure adustments; c4 L 17-34-setting coefficients based on temperature).
	It would have been obvious at the effective time of the invention for Erhard to scale the control factor to let the algorithm be used on a plurality of clutches as taught by Esterby et al..


Esterby et al. teaches what Erhard lacks:
(re: cl 11) wherein, as the at least one operating variable, at least one temperature is recorded (c2L24-32-temp/viscosity; c4 L 17-34-setting coefficients based on temperature). 
	It would have been obvious at the effective time of the invention for Erhard to set the pilot control factor as a function of at least on vehicle parameter as clutch performance varies as a function of temperature and the temperature resultant change in viscosity as taught by Esterby et al..

Erhard teaches:
(re; cl 12) and the assignment device is adapted in the operation of the motor vehicle, as a function of a time constant with which a time signal of the pressure follows the preliminary target value signal or the final actuating value signal (F4 V F4c with f4b ramp & overshoot; P3 ¶3 hystersis component; (Fig. 4 V F4c with 4b-ramp & overshoot; p3 ¶3-hysterisis component means a time constant is present).
Esterby et al. teaches what Erhard lacks:
wherein the pilot control factor is determined as a function of the at least one operating variable by means of an assignment device (c3 L 32-57-“controller 28 receives the actual pressure signal, establishes an inching pressure threshold, and compares the sensed actual pressure with the 
	It would have been obvious at the effective time of the invention for Erhard to determine a pilot control factor by means of an assignment device from a a variable as differing units will have differing manufacturing tolerances and have having the ability to customize the assigned pilot factors will optimize clutch settings and energy use as taught by Esterby et al..
	It would have been obvious at the effective time of the invention for Erhard to use a time constant To reduce overshoot of the closed loop closure about a proper target and to reduce the effect of noise on the closure as taught by Esterby et al..

Erhard teaches:
(re: cl13) wherein the pilot control factor is set (P2 ¶2;p2¶4) as a function of a difference between the actual pressure and a pressure that is obtained in the rigid point (P2 ¶2;p2¶4).

Response to Amendments/Arguments
	Applicant’s amendment was sufficient to overcome the indefiniteness rejection under 35 USC 103.  However, it is noted that applicant’s use of “hard” region in the previously amended claims differs slightly from the specification language “rigid” region hence an objection is being made for this synonymous substation.   
	Erhard teaches pilot control of the solenoids in the soft region with a cutoff above and a pre-control region below the soft region pressures (bottom p5-Top p6-active in slip region with pilot voltage U switched off when pressure above 14 bar- a point above the soft region; bottom p6 pre control below setpoint pre-control -A pre-control setpoint is adjustable below which pilot control is inactive).  While it appears applicant’s amendment is insufficient to overcome the 

Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655